Citation Nr: 1016130	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depressive disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from July 1992 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

The record shows that the Veteran requested to have a RO 
hearing in a July 2008 statement, on a VA Form 21-4138.  The 
RO scheduled the Veteran's hearing for September 15, 2008; 
however, he called the morning of the hearing and asked to 
reschedule.  The RO then scheduled a second hearing for 
November 20, 2008.  However, two days before the scheduled 
hearing, the Veteran again asked to reschedule, saying he did 
not have all the documentation he needed.  Consequently, the 
RO again rescheduled the Veteran's hearing for January 15, 
2009, and sent notice of the rescheduled hearing date in 
December 2008 correspondence.  An internal memorandum at the 
RO indicates that the Veteran did not appear for the 
scheduled hearing.  Also, the Board observes that he did not 
request postponement.  In consideration of the foregoing, the 
Veteran's hearing request is considered withdrawn, and the RO 
has no further obligation to attempt to schedule the Veteran 
for a RO hearing.  The Veteran has not requested a hearing 
before the Board.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for further evidentiary development is required in 
this case, for reasons explained below.  

The Veteran's service treatment records (STRs) reveal that he 
was psychiatrically evaluated as normal and denied any 
psychiatric symptomatology at the time of his February 1992 
enlistment examination.  However, he was later treated for 
mental health problems in service.  Specifically, the records 
show that the Veteran was treated for alcohol abuse and 
dependence, pathological gambling, adjustment disorder with 
depressed mood, and partner relationship problems during the 
period from February 1996 to August 1996.  The Board notes 
that no subsequent treatment in service is shown, and there 
is no separation examination report of record because the 
Veteran declined to undergo a physical when released from 
active duty.

The Veteran's wife wrote that she noticed the Veteran had 
become very distant and withdrawn after he came home from 
Saudi Arabia in 1994.  She also related that he began 
drinking a lot after he was subsequently sent to Korea, and 
would call her regularly to ask for money to pay his bar 
tabs.  The Veteran's wife is competent to report what she 
observed during his period of active military service.  

The medical evidence further reveals that the Veteran has 
been clinically diagnosed with a psychiatric disorder on Axis 
I by competent mental health professionals.  In this regard, 
the Board observes that the August 2004 VA mental disorders 
examiner diagnosed the Veteran with PTSD on Axis I.  However, 
we note that he had a negative PTSD screen in August 2007.  
In addition, VA treatment records dated from November 2004 to 
September 2008 include Axis I diagnoses of psychosis not 
otherwise specified (NOS) and depression. 

Although the Veteran was treated for mental health problems 
in service and is currently diagnosed with a psychiatric 
disorder, no competent medical opinion addressing the 
relative probability of a nexus relationship between any of 
the Veteran's currently diagnosed psychiatric disorders and 
his period of active military service is of record.  In this 
regard, the Board recognizes that the Veteran failed to 
report for a VA mental disorders examination scheduled in 
February 2009 and did not ask to reschedule the examination 
in response to the February 2009 letter sent by the RO 
allowing him the opportunity to do so (provided that he could 
establish good cause for not reporting to the previously 
scheduled examination).  

Nonetheless, the record reflects that the Veteran previously 
reported for the August 2004 mental disorders examination and 
the examiner diagnosed him with a psychiatric disorder (i.e., 
PTSD) on Axis I at that time.  However, that examiner did not 
provide a medical opinion regarding the relative probability 
of a relationship between the Veteran's diagnosed psychiatric 
disability and his period of service, despite having 
confirmed review of the claims folder.  For this reason, the 
Board finds that the August 2004 VA mental disorders 
examination report is inadequate for deciding this case.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Thus, in consideration of the foregoing, the Board finds that 
a remand for a medical nexus opinion based on review of the 
claims folder is warranted in connection with the current 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination).

The Board also notes that the Veteran told a VA physician in 
February 2008 that he was receiving treatment at the Vet 
Center once every other month for his psychiatric problems.  
The Vet Center treatment records are not included in the 
claims folder, and no attempt to obtain the records has been 
made.  In an internal memorandum included in the record dated 
in September 2008, the RO noted that the records from the Vet 
Center could not be requested because the Veteran had not 
returned a completed VA Form 21-4142.  However, the Vet 
Center Program was established by Congress in 1979 out of the 
recognition that a significant number of Vietnam era vets 
were still experiencing readjustment problems.  Vet Centers 
are community based and part of VA.  See U.S. Department of 
Veterans Affairs, Vet Center History, 
http://www.vetcenter.va.gov/About_US.asp.  Moreover, the 
Veteran wrote in a September 2009 statement, on the VA Form 
21-4138, that he continued to receive treatment for his 
psychiatric disorder at the Loma Linda VA Medical Center 
(VAMC).  

In addition, we note the Court has held that a claim for 
service connection for a specific mental disorder encompasses 
any other psychiatric disabilities the claimant may have.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of 
record).

Thus, in consideration of the foregoing, the Board finds that 
a remand to obtain the VA records is also necessary in this 
case.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

It is further noted that the Veteran reported in an October 
2005 treatment record that he had recently been hospitalized 
for psychiatric problems at the Riverside Regional Hospital.  
However, those records are not included in the claims folder.  
It is noted that the Veteran did not complete and return a VA 
Form 21-4142 for the private hospital records and, as a 
result, VA was unable to request the records.  In 
consideration of the foregoing and because this case is 
already being remanded for reasons explained above, another 
notice letter should be sent to the Veteran that provides him 
with further opportunity to submit a VA Form 21-4142, 
Authorization and Consent to Release Information form, for 
the private treatment he received from Riverside Regional 
Hospital for his psychiatric disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any psychiatric treatment 
he has received at the Riverside Regional 
hospital to include his reported 
hospitalization in approximately October 
2005.  After obtaining a completed VA Form 
21-4142, attempt to obtain any pertinent 
medical records.  Any documents received 
by VA should be associated with the claims 
folder.  Any negative responses should be 
properly documented in the claims file, to 
include following the procedures outlined 
in 38 C.F.R. § 3.159(e), if appropriate. 


2.  Obtain any and all outstanding 
treatment records pertaining to any 
treatment the Veteran has received for 
psychiatric problems at the Loma Linda 
VAMC from September 2008 to the present.  
Any negative responses should be properly 
documented in the claims file, to include 
preparing a memorandum of unavailability 
and following the procedures outlined in 
38 C.F.R. § 3.159(e), if appropriate. 

3.  Obtain any and all treatment records 
pertaining to any treatment that the 
Veteran has received for psychiatric 
problems at the Vet Center from 2005 to 
the present.  (If additional information 
is needed from the Veteran to comply with 
the request, please so obtain.)  Any 
negative responses should be properly 
documented in the claims file, to include 
preparing a memorandum of unavailability 
and following the procedures outlined in 
38 C.F.R. § 3.159(e), if appropriate. 

4.  After the above actions have been 
accomplished, obtain a medical opinion 
from a psychiatrist or psychologist 
regarding the Veteran's claimed 
psychiatric disorder based on review of 
the claims folder.  The claims file, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  Based on review of the claims 
folder, the examiner should identify 
any and all appropriate diagnoses of a 
psychiatric disorder which have been 
demonstrated by the Veteran since 
filing his claim in June 2004, and 
thoroughly explain the basis for his or 
her conclusion.  

b.  The examiner should state whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any current 
psychiatric disorder was caused by, or 
was initially manifested during, his 
active military service, to include 
consideration of any symptomatology 
shown therein or any incident therein, 
or whether a psychosis was manifested 
within one year after his separation 
from active service in June 1997; OR 
whether such causation or initial 
manifestation is unlikely (i.e., less 
than a 50-50 probability).

c.  The examiner should provide a 
thorough discussion of the Veteran's 
psychiatric history pertaining in the 
examination report to include the in-
service treatment for mental health 
problems, and confirm that the claims 
folder has been reviewed.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.


5.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated, 
keeping in mind the mandate of Clemons v. 
Shinseki, above.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

